Request for appointment of counsel granted. Defendant shall file with Recorder’s Court an affidavit concerning his present financial status (see guidelines at 387 Mich xxxi). The prosecutor shall be furnished a copy of the financial affidavit and may challenge defendant’s asserted indigency within 20 days after receiving the affidavit. The challenge, if brought, shall be resolved at a hearing before Recorder’s Court at which the prosecution, defendant, and the State Appellate Defender shall appear personally to aid the court’s inquiry. Recorder’s Court, upon a finding of indigency, shall appoint the State Appellate Defender and shall furnish any portion of the record counsel may require.
Case below, Court of Appeals No. 20504, per curiam opinion of January 28, 1976.